Exhibit 1 FORIMMEDIATERELEASE Global Sources Press Contact in Asia: Global Sources Investor Contact in Asia: Camellia So Investor Relations Department Tel: (852) 2555-5021 Tel: (852) 2555-4777 e-mail: cso@globalsources.com e-mail: investor@globalsources.com Global Sources Press Contact in U.S.: Global Sources Investor Contact in U.S.: James W.W. Strachan Kirsten Chapman & Timothy Dien Tel: (1 480) 664 8309 Lippert/Heilshorn & Associates, Inc. e-mail: strachan@globalsources.com Tel: (1 415) 433-3777 e-mail: tdien@lhai.com Global Sources joint venture eMedia Asia Limited acquires 70% interest in China’s largest optoelectronics expo Transaction further complements Global Sources’ end-to-end media offerings for the electronics industry HONG KONG, Dec. 30, 2009 – Global Sources (NASDAQ: GSOL) announced eMedia Asia Limited, a joint venture between Global Sources (60%) and United Business Media (40%), acquired a 70% interest in the China International Optoelectronic Expo (CIOE)from United Business Media for a net cash consideration of approximately US$5 million. The remaining 30% interest in CIOE continues to be retained by the other current joint venture co-owner, Shenzhen Herong Exhibition Industrial Co., Ltd. CIOE is China’s largest optoelectronics event. Established in 1999, it is held annually in Shenzhen, a key optoelectronics industry center in China. The event covers all aspects of the segment, including laser and infrared applications, precision optics, optical communications and LEDs. The 2010 event is scheduled to be held from September 6thto 9th. The 2009 event hosted over 2100 exhibitors. Global Sources’ chairman and CEO, Merle A. Hinrichs, said: “Optoelectronics is an exciting growth market that is core to China’s electronic product development.
